Wiwslow, J.
This is an action for slander, which was tried before a jury, and resulted in a verdict for tbe defendant. A motion for a new trial was made on two grounds: (1) Because tbe verdict is contrary to tbe evidence; and (2) because one of tbe jurors was tbe husband of tbe first •cousin of one of tbe defendant’s attorneys, — a fact which was not known to plaintiff or 'bis counsel until after tbe rendition of tbe verdict. Tbe motion was overruled, and judgment rendered for tbe defendant, from which plaintiff appeals.
Tbe judgment must be affirmed. Careful reading of tbe ■evidence shows that there was sufficient evidence in tbe case from which tbe jury were justified in finding a verdict for tbe •defendant. Tbe speaking of tbe alleged slanderous words *496was absolutely denied by tbe defendant, and by one other witness who was present at the conversation in which the slander is charged to have been uttered. As to the alleged disqualification of the juror, it appears that on his voir dire he testified that he ktíew the parties, was not related to them, had not heard about the case, and could decide the case on the evidence, without regard to who the lawyers were. He was not asked whether he was related to the attorneys. There was therefore no deception of any kind practiced. The fact that he had married a relative of one of the counsel did not disqualify him from acting as a juror. This is well-settled law. “Consanguinity or affinity which will afford- a ground for challenge for principal cause must exist between the juror and a party to the suit.” It is not enough that there be affinity between the juror and counsel. Thomp. & M. Juries, § 178; People v. Waller (Mich.), 38 N. W. 261.
By the Court. — Judgment affirmed.